Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to RCE filed on July 29, 2022 in which claims 1-5 are pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
4.	Figs. 4B and 4C of the drawings are objected to because the text in the two graphs are illegible. Corrected drawing sheets in compliance with 37 CFR 1.1 21 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copymust be clearly labeled as "Annotated Sheets" and must be presented in the amendment or remarks section that explains the change(s) to the drawings. See 37 CFR 1.121 (d)(1). Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
5.	Claim 5 is objected to because of the following informalities:  
A period -- . -- is missing at the end of the claim. Claim 5 supposed to be terminated by a period.
Regarding claim 5, it appears that there is a typo error. The phrase “when the perform the action” in lines 2-3, should be replaced by – when to perform the action.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mullett (US 2018/0057013).
 	In regard to claim 1, Mullett discloses  a computer-implemented method, in a data processing system comprising a processor and memory  coupled to the processor ([0041] discloses controller includes circuitry that includes processor that executes code and memory that stores code executed by the processor), for controlling an internal air-quality of a vehicle, the method comprising:
 	configuring a control policy based on the internal air-quality of the vehicle (  [0029] describes “ At 308, when smoke or odors are detected within the autonomous vehicle 10, the controller 12 proceeds to 310 and controls the HVAC System 15 and/or the window actuator system 17) (see claims 1-4 for similar reasonings); and
 	performing an action that changes a window status of the vehicle as dictated by the control policy to adjust the internal air-quality of the vehicle ([0029] describes “For example, if smoke is detected in the autonomous vehicle 10 by the smoke sensor 22, the controller may control the window actuator system 17 to crack one or more windows of the autonomous vehicle 10 and/or may control the HVAC system 15 to increase air circulation within the autonomous vehicle 10”) (see also claims 1-4 or similar reasonings).

As to claims 2 and 3, they recite substantially the same limitations as claim 1.   As such, claims 2 and 3 are rejected for substantially the same reasons given for claim 1 above and are incorporated herein.

In regard to claim 4, Mullett discloses wherein the action includes opening or closing the window ([0029] describes “For example, if smoke is detected in the autonomous vehicle 10 by the smoke sensor 22, the controller may control the window actuator system 17 to crack one or more windows of the autonomous vehicle 10  (Claim 2 describes “wherein the controller controls the window actuator system to open a window of the autonomous vehicle in response to the at least one sensor detecting at least one of smoke and the odor within the autonomous vehicle”).

In regard to claim 5, Mullett discloses wherein the control policy includes conditions only related to the internal air-quality of the vehicle that determine when to perform the action (see claims 1-4 which describe that when odor or smoke is detected within the autonomous vehicle, the controller perform the action of opening a window of the autonomous vehicle).

Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	U.S. Patent No. 5,464,369 discloses a method and apparatus for controlling the environment within an enclosed space is provided. The apparatus monitors environmental variables, and responsive to the values of the environmental variables, estimates the rate at which a gas is being generated within the enclosed space. The apparatus generates control signals to control devices based on the rate at which the gas is being generated within the enclosed space. In the preferred embodiment, the apparatus estimates the rate at which carbon dioxide is being generated in the enclosed space. Based on the estimated carbon dioxide generation rate, the apparatus may be configured to control an HVAC system, a comfort control system, lights, alarms or other devices.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661